 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:20-cr-00268-JAD-NJK

 4              Plaintiff
                                                              Order Striking Pro Se Letter Filed
 5 v.                                                         in Violation of Local Rule 11-6(a)

 6 Michael David Thompson,
                                                                           ECF No. 111
 7              Defendant

 8

 9            Michael Thompson, a criminal defendant represented by counsel, has filed a barely

10 legible letter regarding his health and representations of counsel. 1 Thompson is advised that the

11 court does not respond to letters or take action in response to letters; requests for relief must be

12 made by motion. 2 And Thompson cannot personally file motions at this time because he is

13 represented by counsel, and it is his attorney who must file motions on his behalf. Local Rule

14 11-6(a) explains that “A party who has appeared by attorney cannot while so represented appear

15 or act in the case. This means that once an attorney makes an appearance on behalf of a party,

16 that party may not personally file a document with the court; all filings must thereafter be made

17 by the attorney.” 3

18            In light of these rules, if Thompson believes that relief is necessary, he must ask his

19 attorney to bring a motion on his behalf. Thompson is cautioned that not all arguments that a

20 defendant believes should be raised are meritorious, and there may be valid legal or strategic

21

22   1
         ECF No. 111.
23   2
         Fed. R. Crim. Proc. 12(b).
     3
         LR IA 11-6(a).
 1 reasons that trained counsel may find it unnecessary, improper, or unwise for a criminal

 2 defendant to bring an issue to the attention of the court.

 3         Accordingly, the Clerk of Court is instructed to STRIKE Thompson’s letter [ECF No.

 4 111] from the docket. Defense counsel is directed to provide a copy of this order to Thompson.

 5         DATED: June 8, 2021.

 6

 7                                                       JENNIFER A. DORSEY
                                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
